Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of April 30, 2018 (the “Effective Date”) between SILICON VALLEY BANK, a
California corporation (“Bank”), and TINTRI, INC., a Delaware corporation
(“Borrower”), provides the terms on which Bank shall lend to Borrower and
Borrower shall repay Bank. The parties agree as follows:

RECITALS

A. Bank and Borrower entered into that certain Loan and Security Agreement dated
as of May 14, 2013 (as the same has been amended, modified, supplemented,
renewed, or otherwise modified, from to time, the “Prior Loan Agreement”).
Pursuant to the Prior Loan Agreement, Bank made certain loans and other credit
accommodations available to Borrower, including a (i) growth capital loan which
has been repaid, (ii) revolving line of credit in the aggregate principal amount
of up to Twenty Million Dollars ($20,000,000) and (iii) non-formula loan, as
part of such revolving line of credit, in the maximum principal amount of Ten
Million Dollars ($10,000,000).

B. Borrower has requested, and Bank has agreed pursuant to this Agreement, to
among other things replace, amend and restate the Prior Loan Agreement in its
entirety.

AGREEMENT

The parties hereby agree that the Prior Loan Agreement is hereby amended,
restated, and replaced in its entirety as follows:

1. ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP (except for
(i) non-compliance with FAS 123R in monthly reporting and (ii) in the case of
unaudited financial statements, for the absence of footnotes and subject to
year-end audit adjustments); provided, however, that if at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either Borrower or Bank shall so request,
Borrower and Bank shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided, further, that, until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Borrower shall provide Bank financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP; provided, further,
that any obligations of a Person under a lease (whether existing now or entered
into in the future) that is not (or would not be) a capital lease obligation
under GAAP as in effect on the Effective Date shall not be treated as a capital
lease obligation or as a lease of a type that would otherwise be required to be
disclosed on Borrower’s balance sheet solely as a result of the adopting of
changes in GAAP. Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in Section 13. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein.

2. LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.2 Revolving Line.

(a) Formula Availability. Subject to the terms and conditions of this Agreement
and to deduction of Reserves, Bank may in its good faith business discretion,
make Advances not exceeding the Availability Amount. Advances may be repaid and,
prior to the Revolving Line Maturity Date, reborrowed, subject to the applicable
terms and conditions precedent herein.



--------------------------------------------------------------------------------

(b) Non-Formula Availability. Subject to the terms and conditions of this
Agreement, at all times that Borrower is Non-Formula Loan Eligible, Bank may, in
its good faith business discretion, make Non-Formula Advances, not exceeding the
Non-Formula Amount (the “Non-Formula Loan”). Non-Formula Advances may be repaid
and, prior to the Non-Formula Loan Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein. The dollar amount of each
Non-Formula Advance shall at all times reduce the amount otherwise available for
Advances. Upon Borrower ceasing to be Non-Formula Loan Eligible as measured on
the last day of each calendar month, Borrower shall either repay in full the
Non-Formula Advances or convert the Non-Formula Advances into Advances in
accordance with this Section 2.2(b). If Borrower elects to convert the
Non-Formula Advances into Advances, Borrower shall deliver to Bank, within one
(1) Business Day after Borrower ceases to be Non-Formula Loan Eligible, a
Borrowing Base Report together with a current accounts receivable aging and a
copy of each invoice, all in accordance with Section 6.2 hereof. If the
outstanding principal amount of the Advances (including the Non-Formula Advances
requested to be converted) exceeds the amount of Advances available against
Eligible Accounts (as determined by Bank in its good faith business discretion),
Borrower shall immediately pay to Bank the excess and, in connection with same,
hereby irrevocably authorizes Bank to debit any account of Borrower maintained
by Borrower with Bank or any of Bank’s Affiliates for the amount of such excess.

(c) Termination; Repayment.

(i) The Revolving Line terminates on the Revolving Line Maturity Date, when the
outstanding principal amount of all Advances, the accrued and unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable, unless otherwise provided in clause (ii) below.

(ii) The Non-Formula Loan terminates on the Non-Formula Loan Maturity Date, when
the principal amount of all Non-Formula Advances, the unpaid interest thereon,
and all other Obligations relating to the Non-Formula Loan shall be immediately
due and payable, unless otherwise provided in clause (i) above. Borrower shall
either repay in full the Non-Formula Advances and the unpaid interest thereon or
convert the Non-Formula Advances into Advances.

2.3 Cash Management Services Sublimit. Subject to the following sentence,
Borrower may use the Revolving Line for Bank’s cash management services which
may include merchant services, direct deposit of payroll, business credit card,
and check cashing services identified in Bank’s various cash management services
agreements (collectively, the “Cash Management Services”). The aggregate amount
of Cash Management Services shall not exceed the lesser of (A) One Million
Dollars ($1,000,000), or (B) an amount equal to (i) the lesser of (x) the
Revolving Line minus the outstanding principal amount of any Non-Formula
Advances or (y) the Borrowing Base, minus (ii) the sum of all outstanding
principal amounts of any Advances (excluding Cash Management Services). Any
amounts Bank pays on behalf of Borrower for any Cash Management Services will be
treated as Advances under the Revolving Line and will accrue interest at the
interest rate applicable to Advances.

2.4 Overadvances. If, at any time, the outstanding principal amount of any
Advances (including any amounts used for Cash Management Services) exceeds the
lesser of either (a) the Revolving Line minus the outstanding principal amount
of any Non-Formula Advances or (b) the Borrowing Base, Borrower shall
immediately pay to Bank in cash the amount of such excess (such excess, the
“Overadvance”). Without limiting Borrower’s obligation to repay Bank any
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at a per annum rate equal to the rate that is
otherwise applicable to Advances plus five percent (5.0%).

2.5 Payment of Interest on the Credit Extensions.

(a) Interest Rate.

(i) Advances. Subject to Section 2.5(b), the principal amount outstanding for
each Advance shall accrue interest at a floating per annum rate equal to the
Applicable Rate; which interest shall be payable monthly in accordance with
Section 2.5(d) below.

 

2



--------------------------------------------------------------------------------

(ii) Non-Formula Advances. Subject to Section 2.5(b), the principal amount
outstanding for each Non-Formula Advance shall accrue interest at a floating per
annum rate equal to the Non-Formula Applicable Rate; which interest shall be
payable monthly in accordance with Section 2.5(d) below.

(b) Default Rate. Upon the occurrence and during the continuance of an Event of
Default, unless Bank elects to impose a lesser increase in its sole discretion,
Obligations shall bear interest at a rate per annum which is five percent (5.0%)
above the rate that is otherwise applicable thereto (the “Default Rate”). Fees
and expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
rate provided in this Section 2.5(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d) Payment; Interest Computation. Interest is payable monthly on the Payment
Date of each month and shall be computed on the basis of a three hundred and
sixty (360) day year for the actual number of days elapsed. In computing
interest, (i) all payments received after 12:00 p.m. Pacific time on any day
shall be deemed received at the opening of business on the next Business Day,
and (ii) the date of the making of any Credit Extension shall be included and
the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.

2.6 Fees. Borrower shall pay to Bank:

(a) Amendment Fee. A fully earned, non-refundable amendment fee of Seventy-Five
Thousand Dollars ($75,000) on the Effective Date.

(b) Termination Fee. Upon termination of this Agreement or the termination of
the Revolving Line for any reason prior to the Revolving Line Maturity Date, in
addition to the payment of any other amounts then-owing, a termination fee in an
amount equal to One Hundred Twenty-Five Thousand Dollars ($125,000); provided,
however, that no termination fee shall be charged if the credit facility
hereunder is replaced with a new facility from Bank;

(c) Success Fee. In consideration of Bank’s agreement to enter into this
Agreement, and in addition to, and not in substitution for, any other fees set
forth in the Loan Documents, upon the occurrence of a Liquidity Event, Borrower
shall pay Bank a success fee, fully earned as of the closing of such Liquidity
Event, in an amount equal to the Success Fee Amount (the “Success Fee”).
Borrower hereby acknowledges and agrees that if the Obligations (other than
inchoate indemnity obligations) are paid in full or this Agreement is
terminated, Borrower’s obligation to pay the Success Fee hereunder shall survive
and continue, and the Success Fee shall be due upon the closing of a Liquidity
Event. If this Agreement is terminated prior to payment of the Success Fee, Bank
shall continue to have such right in perpetuity, until paid. Borrower shall
notify Bank of the occurrence of any Liquidity Event promptly upon the
occurrence thereof. Notwithstanding anything to the contrary set forth in this
Agreement, upon repayment in full of the Obligations (other than inchoate
indemnity obligations and the Success Fee) the security interests in the
Collateral securing the Obligations shall be released and terminated.

(d) Bank Expenses. All Bank Expenses (including reasonable and documented
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (or, if no
stated due date, upon demand by Bank).

(e) Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation

 

3



--------------------------------------------------------------------------------

to make loans and advances hereunder. Bank may deduct amounts owing by Borrower
under the clauses of this Section 2.6 pursuant to the terms of Section 2.7(c).
Bank shall provide Borrower written notice of deductions made from the
Designated Deposit Account pursuant to the terms of the clauses of this
Section 2.6.

2.7 Payments; Application of Payments; Debit of Accounts.

(a) All payments to be made by Borrower under any Loan Document shall be made in
immediately available funds in Dollars, without setoff or counterclaim, before
12:00 p.m. Pacific time on the date when due. Payments of principal and/or
interest received after 12:00 p.m. Pacific time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment shall be due the next Business Day, and
additional fees or interest, as applicable, shall continue to accrue until paid.

(b) Bank has the right to determine in its good faith business judgment the
order and manner in which all payments with respect to the Obligations may be
applied and Borrower shall have no right to specify the order or the accounts to
which Bank shall allocate or apply any payments required to be made by Borrower
to Bank or otherwise received by Bank under this Agreement when any such
allocation or application is not specified elsewhere in this Agreement.

(c) Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due. These debits shall not constitute a set-off.

2.8 Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto), other than Excluded
Taxes. Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to Bank, Borrower hereby covenants and agrees that the amount due from
Borrower with respect to such payment or other sum payable (other than with
respect to Excluded Taxes) hereunder will be increased to the extent necessary
to ensure that, after the making of such required withholding or deduction, Bank
receives a net sum equal to the sum which it would have received had no
withholding or deduction been required, and Borrower shall pay the full amount
withheld or deducted to the relevant Governmental Authority. Borrower will, upon
request, furnish Bank with proof reasonably satisfactory to Bank indicating that
Borrower has made such withholding payment; provided, however, that Borrower
need not make any withholding payment if the amount or validity of such
withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.8 shall survive the termination of this Agreement.

3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a) signatures to the Loan Documents;

(b) the Operating Documents and a long-form good standing certificate of
Borrower certified by the Secretary of State of Delaware and a good standing
certificate of Borrower certified by the Secretary of State of California, in
each case with respect to such good standing certificates as of a date no
earlier than thirty (30) days prior to the Effective Date; and

(c) payment of the fees and Bank Expenses then due and invoiced by Bank to
Borrower as specified in Section 2.6 hereof.

 

4



--------------------------------------------------------------------------------

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a) timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;

(b) the representations and warranties in this Agreement shall be true and
accurate in all material respects on the date of the proposed Credit Extension
and on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true and accurate in all
material respects as of such date, and no Event of Default shall have occurred
and be continuing or result from the Credit Extension. Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in this Agreement remain true and accurate in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(c) Bank determines to its satisfaction that there has not been a Material
Adverse Change.

3.3 Covenant to Deliver.

(a) Borrower agrees to deliver to Bank each item required to be delivered to
Bank under Sections 3.1 and 3.2 of this Agreement as a condition precedent to
any Credit Extension (or such other sections of this Agreement which expressly
provide for any conditions to be satisfied prior to making a Credit Extension).
Borrower expressly agrees that a Credit Extension made prior to the receipt by
Bank of any such item shall not constitute a waiver by Bank of Borrower’s
obligation to deliver such item, and the making of any Credit Extension in the
absence of a required item shall be in Bank’s sole discretion.

(b) Unless otherwise provided in writing, within forty-five (45) days after the
Effective Date, Bank shall have received the insurance policies and/or
endorsements required pursuant to Section 6.7 hereof.

3.4 Procedures for Borrowing.

(a) Advances and Non-Formula Advances. Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance or Non-Formula Advance
set forth in Sections 3.1 and 3.2 of this Agreement (or such other sections of
this Agreement which expressly provide for any conditions to be satisfied prior
to making a Credit Extension), to obtain an Advance (other than Advances under
Section 2.3) or Non-Formula Advance, Borrower (via an individual duly authorized
by an Administrator) shall notify Bank (which notice shall be irrevocable) by
electronic mail by 12:00 p.m. Pacific time on the Funding Date of the Advance or
Non-Formula Advance. Such notice shall be made by Borrower through Bank’s online
banking program, provided, however, if Borrower is not utilizing Bank’s online
banking program, then such notice shall be in a written format acceptable to
Bank that is executed by an Authorized Signer. Bank shall have received
satisfactory evidence that the Board has approved that such Authorized Signer
may provide such notices and request Advances and Non-Formula Advances. In
connection with any such notification, Borrower must promptly deliver to Bank by
electronic mail or through Bank’s online banking program such reports and
information, including without limitation, sales journals, cash receipts
journals, accounts receivable aging reports, as Bank may request in its
reasonable discretion. Bank shall credit proceeds of an Advance and/or
Non-Formula Advance to the Designated Deposit Account. Bank may make Advances
and Non-Formula Advances under this Agreement based on instructions from an
Authorized Signer or without instructions if the Advances or Non-Formula
Advances are necessary to meet Obligations which have become due.

 

5



--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (the Collateral may
be subject only to Permitted Liens).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its business
judgment), to secure all of the Obligations relating to such Letters of Credit.

4.2 Priority of Security Interest. Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (the
Collateral may be subject to Permitted Liens). If Borrower shall acquire a
commercial tort claim with demand for recovery of an amount in excess of Two
Hundred Fifty Thousand Dollars ($250,000), Borrower shall promptly notify Bank
in a writing signed by Borrower of the general details thereof and grant to Bank
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

4.3 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral in violation of this
Agreement, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code. Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Bank’s discretion.

5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate” (the “Perfection Certificate”). Borrower represents and warrants to
Bank that, except, in each case, as may have been updated by a notification to
Bank in accordance with Section 7.2, (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in the Perfection Certificate; (c) the Perfection Certificate
accurately sets forth Borrower’s organizational identification number or
accurately states that Borrower has none; (d) the Perfection Certificate
accurately sets forth Borrower’s place of business, or, if more than one, its
chief executive office as well as Borrower’s mailing address (if different than
its

 

6



--------------------------------------------------------------------------------

chief executive office); (e) Borrower (and each of its predecessors) has not, in
the past five (5) years, changed its jurisdiction of formation, organizational
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is true and accurate in all material respects (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement and that the
Perfection Certificate shall be deemed updated to reflect the incorporation of
any information disclosed by Borrower to Bank pursuant to Section 7).

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized by Borrower, and do not
(i) conflict with any of Borrower’s organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, (iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect and filings necessary to perfect Liens granted under the
Loan Documents), or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Borrower is bound. Borrower is not in default under
any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Borrower’s business.

5.2 Collateral. Borrower has good title to, rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien hereunder,
free and clear of any and all Liens except Permitted Liens. Borrower has no
Collateral Accounts at or with any bank or financial institution other than Bank
or Bank’s Affiliates except for the Collateral Accounts described in the
Perfection Certificate delivered to Bank in connection herewith and which
Borrower has taken such actions as are necessary to give Bank a perfected
security interest therein to the extent required by the terms of Section 6.8(b).
To Borrower’s knowledge, Borrower’s Accounts are bona fide, existing obligations
of the Account Debtors.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted pursuant to Section 7.2. None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2.

All of Borrower’s Inventory is in all material respects of good and marketable
quality, free from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers,
resellers and/or distributors in the ordinary course of business,
(b) over-the-counter software that is commercially available to the public,
(c) Intellectual Property licensed to Borrower, and (d) licenses of Intellectual
Property that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discreet geographical areas outside of the
United States. To Borrower’s knowledge, each Patent which it owns or purports to
own and which is material to Borrower’s business is valid and enforceable, and
no part of the Intellectual Property which Borrower owns or purports to own and
which is material to Borrower’s business has been judged invalid or
unenforceable, in whole or in part. To Borrower’s knowledge, no claim has been
made that any part of the Intellectual Property owned by Borrower violates the
rights of any third party except to the extent such claim would not reasonably
be expected to have a material adverse effect on Borrower’s business.

Except as noted on the Perfection Certificate or as notified to Bank pursuant to
Section 6.10(c), Borrower is not a party to, nor is it bound by, any Restricted
License.

5.3 Accounts Receivable; Inventory.

(a) For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.

 

7



--------------------------------------------------------------------------------

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts included in any
Borrowing Base Statement are true and correct and all such invoices, instruments
and other documents, and all of Borrower’s Books in respect of such Eligible
Accounts are genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Eligible Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are Eligible Accounts in any
Borrowing Base Statement. To Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms, except to the
extent the enforceability thereof may be limited by applicable bankruptcy,
insolvency, moratorium and other laws affecting creditors’ rights generally and
by equitable principles (regardless of whether enforcement is sought in equity
or at law).

5.4 Litigation. Except as disclosed on the Perfection Certificate or as required
to be disclosed pursuant to Section 6.2 (such disclosure shall be deemed to
update the applicable provision of the Perfection Certificate), there are no
actions or proceedings pending or, to the knowledge of any Responsible Officer,
threatened in writing by or against Borrower or any of its Subsidiaries that
could reasonably be expected to result in damages payable, individually or in
the aggregate, in excess of Two Hundred Fifty Thousand Dollars ($250,000).

5.5 Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank by
submission to the Financial Statement Repository or otherwise submitted to Bank
fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to the Financial
Statement Repository or otherwise submitted to Bank.

5.6 Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except (a) to the extent such assessments, deposits, contributions, and
taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made therefor, or (b) if such taxes, assessments, deposits and
contributions do not, individually or in the aggregate, exceed One Hundred Fifty
Thousand Dollars ($150,000).

To the extent Borrower defers payment of any contested taxes, Borrower shall
(i) notify Bank in writing of the commencement of, and any material development
in, the proceedings, and (ii) post bonds or take any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien.” Borrower
is unaware of any claims or adjustments proposed for any

 

8



--------------------------------------------------------------------------------

of Borrower’s prior tax years which could result in additional taxes becoming
due and payable by Borrower in excess of One Hundred Fifty Thousand Dollars
($150,000). Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any material liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and for general corporate purposes and not for
personal, family, household or agricultural purposes.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any report, certificate, or written statement submitted to the
Financial Statement Repository or otherwise submitted to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
Borrower’s filings with the SEC and all such written reports, written
certificates, and written statements submitted to the Financial Statement
Repository or otherwise submitted to Bank, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the reports, certificates, or written statements not misleading (it
being recognized by Bank that the projections and forecasts provided by Borrower
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).

5.12 Definition of “Knowledge.” For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.

6. AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Except as permitted by Sections 7.1 and 7.3, maintain its and all its
Subsidiaries’ legal existence and good standing (or its foreign equivalent, if
any) in their respective jurisdictions of formation and, to the extent
applicable, maintain qualification in each jurisdiction in which the failure to
so qualify would reasonably be expected to have a material adverse effect on
Borrower’s business or operations. Borrower shall comply, and have each
Subsidiary comply, in all material respects, with all laws, ordinances and
regulations to which it is subject noncompliance with which could reasonably be
expected to have a material adverse effect on Borrower’s business.

(b) Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of the Collateral. Upon Bank’s
reasonable request, Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.

6.2 Financial Statements, Reports. Provide Bank with the following by submitting
to the Financial Statement Repository or otherwise submitting to Bank:

(a) If any Advance or Non-Formula Advances are outstanding, a Borrowing Base
Statement (and any schedules related thereto and including any other information
reasonably requested by Bank with respect to Borrower’s Accounts) (i) no later
than Friday of each week when a Streamline Period is not in effect and
(ii) within thirty (30) days after the end of each month when a Streamline
Period is in effect;

(b) within thirty (30) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any,
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), Deferred Revenue report (if applicable), and general ledger; (D) accrued
sales rebate schedule, and (E) detailed accrued accounts payable schedule;

 

9



--------------------------------------------------------------------------------

(c) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations for such month in a form
reasonably acceptable to Bank (the “Monthly Financial Statements”);

(d) within thirty (30) days after the last day of each month and together with
the Monthly Financial Statements, a completed Compliance Statement, confirming
that, as of the end of such month, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement and
such other information as Bank may reasonably request, including, without
limitation, a statement that at the end of such month there were no held checks;

(e) within thirty (30) days after approval by the Board, and promptly following
any updates or amendments thereto, (A) annual operating budgets (including
income statements, balance sheets and cash flow statements, by quarter) for the
upcoming fiscal year of Borrower, and (B) annual financial projections for the
following fiscal year (on a quarterly basis), in each case as approved by the
Board;

(f) as soon as available, and in any event within one hundred eighty (180) days
following the end of Borrower’s fiscal year, (i) audited consolidated financial
statements prepared under GAAP, consistently applied, or (ii) Borrower’s Annual
Report on Form 10-K for such fiscal year as filed with the SEC, in each case,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm reasonably acceptable to Bank (it
being understood that KPMG LLP, the Company’s auditors as of the Effective Date
is acceptable to Bank);

(g) within ten (10) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower with the SEC, any
Governmental Authority succeeding to any or all of the functions of the SEC or
with any national securities exchange, or distributed to its shareholders (in
their capacities as such), as the case may be;

Borrower shall not be required separately to furnish such information under
clauses (c), (e), and (g) but the foregoing shall not be in derogation of the
obligation of Borrower to furnish the information and materials described in
such clauses (c), (e), and (g) at the times specified therein.

(h) within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders generally in their
capacities as such or to any holders of Borrower’s Subordinated Debt (in their
capacities as such);

(i) prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could reasonably be expected to result
in damages or costs to Borrower or any of its Subsidiaries of, individually or
in the aggregate, Two Hundred Fifty Thousand Dollars ($250,000) or more; and

(j) promptly, from time to time, such other information regarding Borrower or
compliance with the terms of any Loan Documents as reasonably requested by Bank.

Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address.

Any submission by Borrower of a Compliance Statement submitted to the Financial
Statement Repository pursuant to this Section 6.2 or otherwise submitted to Bank
shall be deemed to be a representation by Borrower that (i) as of the date of
such Compliance Statement, the information and calculations set forth therein
are true, accurate and correct in all material respects, (ii) as of the end of
the compliance period set forth in such submission, Borrower is in complete
compliance with all required covenants except as noted in such Compliance
Statement, (iii) as of the date of such

 

10



--------------------------------------------------------------------------------

submission, no Events of Default have occurred and are continuing except as
noted in such Compliance Statement, (iv) all representations and warranties
other than any representations or warranties that are made as of a specific date
in Section 5 remain true and correct in all material respects as of the date of
such submission except as noted in such Compliance Statement, Borrowing Base
Statement or other financial statement, as applicable, (v) as of the date of
such submission, Borrower and each of its Subsidiaries has timely filed all
required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Sections 5.9 and
6.5, and (vi) as of the date of such submission, no Liens have been levied or
claims made against Borrower or any of its Subsidiaries relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Bank.

6.3 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts constituting Collateral, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein. If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s reasonable request, originals) of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts. In addition, Borrower
shall deliver to Bank, on its request, the originals of all instruments, chattel
paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary indorsements, and copies of all credit memos.

(b) Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts with an amount at issue, individually, in excess of Two
Hundred Fifty Thousand Dollars ($250,000), and in the aggregate in excess of
Three Hundred Fifty Thousand Dollars ($350,000). Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing so long as (i) Borrower
does so in good faith, in a commercially reasonable manner, in the ordinary
course of business, in arm’s-length transactions, and reports the same to Bank
in the regular reports provided to Bank; (ii) no Event of Default has occurred
and is continuing; and (iii) after taking into account all such discounts,
settlements and forgiveness, the total outstanding Advances will not exceed the
lesser of (x) the Revolving Line minus the outstanding principal amount of any
Non-Formula Advances or (y) the Borrowing Base.

(c) Collection of Accounts. Borrower shall direct Account Debtors to deliver or
transmit all proceeds of Accounts into a lockbox account, or such other “blocked
account” as specified by Bank (either such account, the “Cash Collateral
Account”). Whether or not an Event of Default has occurred and is continuing,
Borrower shall immediately deliver all payments on and proceeds of Accounts to
the Cash Collateral Account. Subject to Bank’s right to maintain a reserve
pursuant to Section 6.3(d), all amounts received in the Cash Collateral Account
shall be (i) applied to immediately reduce the Obligations when a Streamline
Period is not in effect (unless Bank, in its sole discretion, at times when an
Event of Default exists, elects not to so apply such amounts), with any excess
to be transferred to Borrower’s Designated Deposit Account, or (ii) transferred
on a daily basis to Borrower’s operating account with Bank when a Streamline
Period is in effect. Borrower hereby authorizes Bank to transfer to the Cash
Collateral Account any amounts that Bank reasonably determines are proceeds of
the Accounts (provided that Bank is under no obligation to do so and this
allowance shall in no event relieve Borrower of its obligations hereunder).

(d) Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above (including amounts otherwise
required to be transferred to Borrower’s operating account with Bank when a
Streamline Period is in effect) as a reserve to be applied to any Obligations
regardless of whether such Obligations are then due and payable.

(e) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower with a value, individually, in
excess of Two Hundred Fifty Thousand Dollars ($250,000), and in the aggregate in
excess of Three Hundred Fifty Thousand Dollars ($350,000), Borrower shall
promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the

 

11



--------------------------------------------------------------------------------

appropriate amount, and (iii) provide a copy of such credit memorandum to Bank,
upon request from Bank. In the event any attempted return occurs after the
occurrence and during the continuance of any Event of Default, Borrower shall
hold the returned Inventory in trust for Bank, and immediately notify Bank of
the return of the Inventory.

(f) Verifications; Confirmations; Credit Quality; Notifications. Bank may, from
time to time, (i) at all times when a Streamline Period is not in effect or when
an Event of Default has occurred and is continuing, verify and confirm directly
with the respective Account Debtors the validity, amount and other matters
relating to the Accounts, either in the name of Borrower or Bank or such other
name as Bank may choose, and collect them; (ii) notify any Account Debtor of
Bank’s security interest in such Account and/or (iii) conduct a credit check of
any Account Debtor to approve any such Account Debtor’s credit. In addition,
Bank may notify Account Debtors to make payments in respect of Accounts directly
to Bank.

(g) No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

6.4 Remittance of Proceeds. Except as otherwise provided in Section 6.3(c)
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower promptly after receipt
by Borrower, to be applied to the Obligations pursuant to the terms of
Section 9.4 hereof; provided that, if no Event of Default has occurred and is
continuing, Borrower shall not be obligated to remit to Bank the proceeds of the
sale of worn out or obsolete Equipment disposed of by Borrower in good faith in
an arm’s length transaction for an aggregate purchase price of Two Hundred
Thousand Dollars ($200,000) or less (for all such transactions in any fiscal
year). Upon the occurrence and during the continuance of an Event of Default,
Borrower agrees that it will not commingle proceeds of Collateral with any of
Borrower’s other funds or property, but will hold such proceeds separate and
apart from such other funds and property and in an express trust for Bank.
Nothing in this Section 6.4 limits the restrictions on disposition of Collateral
set forth elsewhere in this Agreement.

6.5 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for (i) deferred payment of any taxes contested pursuant to
the terms of Section 5.9 hereof and (ii) taxes, assessments, deposits, and
contributions that do not, individually or in the aggregate, exceed One Hundred
Fifty Thousand Dollars ($150,000). Borrower shall deliver to Bank, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.6 Access to Collateral; Books and Records. At reasonable times, on five
(5) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books.;
provided, however that Borrower shall not be obligated pursuant to this
Section 6.6 to provide access to any information the disclosure of which would
adversely affect the attorney-client privilege between Borrower and its counsel.
The foregoing inspections and audits shall be conducted no more often than once
every twelve (12) months (or more frequently as Bank in its sole reasonable
discretion determines that conditions warrant) unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. The foregoing inspections and
audits shall be conducted at Borrower’s expense and the charge therefor shall be
One Thousand Dollars ($1,000) per person per day (or such higher amount as shall
represent Bank’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. In the event Borrower and Bank schedule an audit more
than ten (10) days in advance, and Borrower cancels or seeks to or reschedules
the audit with less than ten (10) days written notice to Bank, then (without
limiting any of Bank’s rights or remedies) Borrower shall pay Bank a fee of One
Thousand Dollars ($1,000) plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.

 

12



--------------------------------------------------------------------------------

6.7 Insurance.

(a) Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are reasonably satisfactory to Bank. All property policies shall
have a lender’s loss payable endorsement showing Bank as the sole lender loss
payee. All liability policies shall show, or have endorsements showing, Bank as
an additional insured. Bank shall be named as lender loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral.

(b) Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (i) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate for all
losses under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (A) shall be of equal or like value as the replaced or
repaired Collateral and (B) shall be deemed Collateral in which Bank has been
granted a first priority security interest to the extent such property
constituted Collateral in which Bank was granted a first priority security
interest, and (ii) after the occurrence and during the continuance of an Event
of Default, all proceeds payable under such casualty policy shall, at the option
of Bank, be payable to Bank on account of the Obligations.

(c) At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.

6.8 Accounts.

(a) Maintain its primary operating and other deposit accounts, the Cash
Collateral Account and primary securities/investment accounts, in each case, to
the extent maintained in the United States, with Bank and Bank’s Affiliates, and
conduct all foreign exchange transactions and letters of credit with Bank. In
addition, any Guarantor shall maintain all depository, operating and
securities/investment accounts, in each case, to the extent maintained in the
United States, with Bank and Bank’s Affiliates.

(b) In addition to and without limiting the restrictions in (a), Borrower shall
provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains in the United States, Borrower shall cause the applicable bank or
financial institution (other than Bank) at or with which any Collateral Account
is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank. The
provisions of this Section 6.8 shall not apply to withholding, tax escrow,
fiduciary and trust accounts, and deposit accounts exclusively used for payroll,
payroll taxes, and other employee wage and benefit payments to or for the
benefit of Borrower’s employees and identified to Bank by Borrower as such.

6.9 Financial Covenants.

(a) Minimum Liquidity. Maintain at all times, as of the last day of each month
commencing with month ending March 31, 2018, unless otherwise noted, on a
consolidated basis with respect to Borrower and its Subsidiaries, Liquidity of
not less than the following amounts:

 

13



--------------------------------------------------------------------------------

Period    Minimum Liquidity  

Prior to July 31, 2018

   $ 15,000,000  

On July 31, 2018, and thereafter

   $ 10,000,000  

(b) Minimum Revenue. Achieve, tested as of the last day of each fiscal quarter
set forth below commencing with the fiscal quarter ending April 30, 2018 and
measured on a consolidated basis with respect to Borrower, revenue (determined
in accordance with GAAP) for the fiscal quarter then ended, of not less than the
following amounts:

 

Fiscal Quarter Ending    Minimum Revenue  

April 30, 2018

   $ 20,498,600  

July 31, 2018

   $ 23,436,200  

October 31, 2018

   $ 26,288,800  

January 31, 2019

   $ 29,437,200  

For the sake of clarity, Borrower shall no longer be required to satisfy the
financial covenants set forth in the Prior Loan Agreement, and any failure to
satisfy such financial covenants in the Prior Loan Agreement shall be deemed
waived by Bank.

6.10 Protection and Registration of Intellectual Property Rights.

(a) (i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property material to Borrower’s business; (ii) promptly advise Bank
in writing of material infringements or any other event that could reasonably be
expected to materially and adversely affect the value of its Intellectual
Property material to Borrower’s business of which Borrower has knowledge; and
(iii) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Bank’s written consent.

(b) To the extent not already disclosed in writing to Bank, if Borrower
(A) obtains any Patent, registered Trademark, registered Copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (B) applies for any Patent or the registration
of any Trademark, then Borrower shall promptly provide written notice thereof to
Bank and shall execute such intellectual property security agreements and other
documents and take such other actions as Bank may request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Bank in such property. If Borrower decides to register any
Copyrights or mask works in the United States Copyright Office, Borrower shall:
(x) provide Bank with at least fifteen (15) days prior written notice of
Borrower’s intent to register such Copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the Copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement required for Bank
to perfect and maintain a first priority perfected security interest in such
property.

(c) Provide written notice to Bank, concurrently with the required delivery of a
Compliance Statement pursuant to Section 6.2, of entering or becoming bound by
any Restricted License (other than over-the-counter software and open source
licenses that are commercially available to the public). Borrower shall take
such commercially reasonable steps as Bank requests to obtain the consent of, or
waiver by, any person whose consent or

 

14



--------------------------------------------------------------------------------

waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents.

6.11 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.12 Online Banking.

(a) Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement); provided, however, that the foregoing shall not apply to any
services that Bank is unable to provide at a given time (including as a result
of Bank’s online banking platform not working properly for a particular
service).

(b) Comply in all material respects with the terms of the “Banking Terms and
Conditions” and ensure that all persons utilizing the online banking platform
are duly authorized to do so by an Administrator. Bank shall be entitled to
assume the authenticity, accuracy and completeness on any information,
instruction or request for a Credit Extension submitted via the online banking
platform and to further assume that any submissions or requests made via the
online banking platform have been duly authorized by an Administrator.

6.13 Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, within
thirty (30) days (or such longer period as may be agreed by Bank) after Borrower
or any Guarantor forms any direct or indirect Domestic Subsidiary or acquires
any direct or indirect Domestic Subsidiary after the Effective Date, Borrower
and such Guarantor shall (a) cause such new Domestic Subsidiary to provide to
Bank a joinder to this Agreement to become a co-borrower hereunder or a Guaranty
to become a Guarantor hereunder, together with such appropriate financing
statements and/or Control Agreements, all in form and substance satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired Domestic
Subsidiary), (b) provide to Bank appropriate certificates and powers and
financing statements, pledging all of the direct or beneficial ownership
interest in such new Domestic Subsidiary, in form and substance satisfactory to
Bank; and (c) provide to Bank all other documentation in form and substance
satisfactory to Bank, including one or more opinions of counsel satisfactory to
Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. If Borrower creates
or acquires a Foreign Subsidiary, unless otherwise determined by Bank in its
reasonable business discretion, Borrower shall not be required to grant and
pledge to Bank a perfected security interest in more than sixty-five percent
(65%) of the stock, units or other evidence of ownership of such Foreign
Subsidiary. Any document, agreement, or instrument executed or issued pursuant
to this Section 6.13 shall be a Loan Document.

6.14 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement. Upon Bank’s reasonable request,
deliver to Bank, within ten (10) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
Approvals or Requirements of Law that could reasonably be expected to have a
material adverse effect on any of the Governmental Approvals or otherwise on the
operations of Borrower or any of its Subsidiaries.

 

15



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment that
is, in the reasonable judgment of Borrower, no longer economically practicable
to maintain or used or useful in the ordinary course of business of Borrower;
(c) consisting of Permitted Liens, Permitted Investments, and other Transfers
expressly permitted by this Section 7; (d) consisting of the sale or issuance of
any stock of Borrower permitted under Section 7.2 of this Agreement;
(e) consisting of Borrower’s use or transfer of money or Cash Equivalents in the
ordinary course of its business for the payment of ordinary course business
expenses in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents; (f) of non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business; and
(g) all other Transfers not to exceed Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate in any fiscal year.

7.2 Changes in Business, Management, Control, or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related or incidental thereto; (b) liquidate or dissolve; (c) fail
to provide notice to Bank of the Chief Executive Officer departing from or
ceasing to be employed by Borrower within thirty (30) days after the Chief
Executive Officer’s departure from Borrower; or (d) permit or suffer any Change
in Control.

Borrower shall not, without at least five (5) days (or such shorter time as may
be agreed to by Bank in its sole discretion) prior written notice to Bank:
(1) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Five Hundred Thousand
Dollars ($500,000) in Borrower’s assets or property) or deliver any portion of
the Collateral valued, individually or in the aggregate, in excess of Five
Hundred Thousand Dollars ($500,000) per bailee to a bailee at a location other
than to a bailee and at a location already disclosed in the Perfection
Certificate or previously notified to Bank in accordance with Section 7.2,
(2) change its jurisdiction of organization, (3) change its organizational type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization. If Borrower delivers any portion
of the Collateral (other than movable items of personal property such as laptop
computers) valued, individually or in the aggregate, in excess of Five Hundred
Thousand Dollars ($500,000) to a bailee, and Bank and such bailee are not
already parties to a bailee agreement governing both the Collateral and the
location to which Borrower intends to deliver the Collateral, then Borrower will
first use commercially reasonable efforts to obtain from such bailee an executed
bailee agreement in form and substance reasonably satisfactory to Bank.
Notwithstanding the foregoing, Borrower hereby agrees upon Borrower adding any
new office or business location, including any warehouse, Borrower will cause
its landlord to enter into a landlord consent in favor of Bank prior to such new
office or business location containing Five Hundred Thousand Dollars ($500,000)
of Collateral.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary). Notwithstanding the foregoing, a Subsidiary
may merge or consolidate into another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (subject to Permitted Liens), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Bank) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, in each case, in favor of Bank, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.

 

16



--------------------------------------------------------------------------------

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.8(b) hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock or other equity
securities; provided that (i) Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof and make payments in cash in lieu of
the issuance of any fractional shares upon such conversion or exchange;
(ii) Borrower may repurchase the capital stock of former employees or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided that the aggregate amount of all such
repurchases does not exceed Two Hundred Fifty Thousand Dollars ($250,000) per
fiscal year; (iii) Borrower may pay dividends solely in common stock;
(iv) Borrower may pay cash in lieu of issuing fractional shares; and
(v) Borrower may make other payments, distributions, redemptions, retirements,
or repurchases so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided
that the aggregate amount of all such repurchases does not exceed One Hundred
Fifty Thousand Dollars ($150,000) per fiscal year; or (b) directly or indirectly
make any Investment (including, without limitation, by the formation of any
Subsidiary), or permit any of its Subsidiaries to do so, in each case, other
than Permitted Investments.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
(i) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person,
(ii) equity and bridge financings with Borrower’s existing investors, provided
that any such bridge financings constitute Subordinated Debt, and
(iii) transactions between Borrower and its Subsidiaries constituting Permitted
Investments and Permitted Indebtedness.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) except as otherwise
permitted pursuant to the terms of the subordination, intercreditor or other
similar agreement to which the Subordinated Debt is subject, amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any material liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.

8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date or Non-Formula Loan Maturity Date). During the cure
period, the failure to make or pay any payment specified under clause (b)
hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);

8.2 Covenant Default. Borrower (a) fails or neglects to perform any obligation
in Section 6 of this Agreement or violates any covenant in Section 7 of this
Agreement or (b) fails or neglects to perform, keep, or observe

 

17



--------------------------------------------------------------------------------

any other term, provision, condition, covenant or agreement contained in this
Agreement or any Loan Documents and as to any default (other than those
specified in clause (a)) under such other term, provision, condition, covenant
or agreement that can be cured, has failed to cure the default within ten
(10) days after the occurrence thereof; provided, however, grace and cure
periods provided under this Section 8.2 shall not apply, among other things, to
financial covenants or any other covenants that are required to be satisfied,
completed or tested by a date certain or any covenants set forth in clause (a);

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds in excess of One Hundred Thousand Dollars ($100,000) of Borrower or of
any entity under the control of Borrower (including a Subsidiary), or (ii) a
notice of lien or levy is filed against any of Borrower’s assets with a fair
market value of One Hundred Thousand Dollars ($100,000) or more in the aggregate
by any Governmental Authority, and the same under subclauses (i) and (ii) hereof
are not, within ten (10) days after the occurrence thereof, discharged or stayed
(whether through the posting of a bond or otherwise); provided, however, no
Credit Extensions shall be made during any ten (10) day cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business; provided, however, that the Event of Default under this
Section 8.4(b) caused by the occurrence of a breach or default under such other
agreement shall be cured or waived for purposes of this Agreement upon Bank
receiving written evidence that the same under subclauses (i) and (ii) hereof
have, within ten (10) days after the occurrence thereof, been discharged or
stayed (whether through the posting of a bond or otherwise) and so long as Bank
has not declared an Event of Default under any other provision of this Agreement
and/or exercised any rights with respect thereto; provided, however, no Credit
Extensions shall be made during any ten (10) day cure period;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or ceases to be solvent as described under Section 5.6
hereof; (b) Borrower begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against Borrower and is not dismissed or stayed within
forty-five (45) days (but no Credit Extensions shall be made while any of the
conditions described in clause (a) exist and/or until any Insolvency Proceeding
is dismissed);

8.6 Other Agreements. There is, under any agreement to which Borrower is a party
with a third party or parties, (i) any default after giving effect to any
applicable grace periods resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in a
principal amount individually or in the aggregate in excess of Two Hundred Fifty
Thousand Dollars ($250,000) or (ii) any breach or default by Borrower, the
result of which could reasonably be expected to cause a Material Adverse Change;
provided, however, that the Event of Default under this Section 8.6 caused by
the occurrence of a breach or default under such other agreement shall be cured
or waived for purposes of this Agreement upon Bank receiving written notice from
the party asserting such breach or default of such cure or waiver of the breach
or default under such other agreement, if at the time of such cure or waiver
under such other agreement (x) Bank has not declared an Event of Default under
this Agreement and/or exercised any rights with respect thereto; (y) any such
cure or waiver does not result in an Event of Default under any other provision
of this Agreement or any Loan Document; and (z) in connection with any such cure
or waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
business judgment of Bank be materially less advantageous to Borrower.

8.7 Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000) (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower by any
Governmental Authority, and the same are not, within ten (10) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

 

18



--------------------------------------------------------------------------------

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9 Subordinated Debt. Any document, instrument, or agreement evidencing the
subordination of any Subordinated Debt shall for any reason be revoked or
invalidated or otherwise cease to be in full force and effect, any Person (other
than Bank) shall be in breach thereof or contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations shall for any reason be subordinated or shall not
have the priority contemplated by this Agreement or any applicable subordination
or intercreditor agreement, except, in each case, to the extent permitted
pursuant to the terms of such subordination or intercreditor agreement;

8.10 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and, in each case, such decision or such revocation,
rescission, suspension, modification or non-renewal causes, or could reasonably
be expected to cause, a Material Adverse Change.

8.11 Cross-Default with TriplePoint Loan Documents. An event of default (as such
term is defined in the TriplePoint Loan Documents) shall occur and be continuing
under the TriplePoint Loan Documents and such event of default is not cured
within any applicable grace period provided therein.

9. BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (A) one hundred five percent (105.0%) of the Dollar Equivalent of the
aggregate face amount of all Letters of Credit denominated in Dollars remaining
undrawn, and (B) one hundred ten percent (110.0%) of the Dollar Equivalent of
the aggregate face amount of all Letters of Credit denominated in a Foreign
Currency remaining undrawn (plus, in each case, all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d) terminate any FX Contracts;

(e) verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;

 

19



--------------------------------------------------------------------------------

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) amount held by Bank owing to or for the credit or the account of
Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;

(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact exercisable following the occurrence and during the continuance
of an Event of Default, to: (i) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (ii) demand, collect,
sue, and give releases to any Account Debtor for monies due, settle and adjust
disputes and claims about the Accounts directly with Account Debtors, and
compromise, prosecute, or defend any action, claim, case, or proceeding about
any Collateral (including filing a claim or voting a claim in any bankruptcy
case in Bank’s or Borrower’s name, as Bank chooses); (iii) make, settle, and
adjust all claims under Borrower’s insurance policies; (iv) pay, contest or
settle any Lien, charge, encumbrance, security interest, or other claim in or to
the Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (v) transfer the Collateral into the name of
Bank or a third party as the Code permits; and (vi) receive, open and dispose of
mail addressed to Borrower; and (b) regardless of whether an Event of Default
has occurred, (i) endorse Borrower’s name on any checks, payment instruments, or
other forms of payment or security; and (ii) notify all Account Debtors to pay
Bank directly. Borrower hereby appoints Bank as its lawful attorney-in-fact to
sign Borrower’s name on any documents necessary to perfect or continue the
perfection of Bank’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement, and any Obligations under Bank
Services Agreements that are cash collateralized in accordance with Section 4.1
of this Agreement) have been satisfied in full and the Loan Documents have been
terminated. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement) have been fully repaid and
performed and the Loan Documents have been terminated.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.7 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

 

20



--------------------------------------------------------------------------------

9.4 Application of Payments and Proceeds. Upon the occurrence and during the
continuance of an Event of Default, Bank shall have the right to apply in any
order any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.

9.5 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral, except as set forth in the
immediately preceding sentence.

9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10. NOTICES

Except as otherwise expressly provided in this Agreement, all notices, consents,
requests, approvals, demands, or other communication by any party to this
Agreement or any other Loan Document must be in writing and shall be deemed to
have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, first class,
registered or certified mail return receipt requested, with proper postage
prepaid; (b) upon transmission, when sent by electronic mail or facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Bank or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Section 10

 

If to Borrower:    Tintri, Inc.    303 Ravendale Drive    Mountain View,
California 94043    Attn: Thomas Barton, CEO    Email: tbarton@tintri.com If to
Bank:    Silicon Valley Bank    2400 Hanover Street    Palo Alto, California
94304    Attn: Matt Wright    Email: mwright@svb.com

 

21



--------------------------------------------------------------------------------

11. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in,
or subsequently provided by Borrower in accordance with, Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

This Section 11 shall survive the termination of this Agreement.

12. GENERAL PROVISIONS

12.1 Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive

 

22



--------------------------------------------------------------------------------

the termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement) have been satisfied. So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, and any other
obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement), this Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank, which notice may be conditioned upon the consummation of a financing or
other events and may be revoked by Borrower if such condition has not or will
not occur on the proposed termination date. Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.

12.2 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents (other than the Warrant, as to which assignment, transfer and other
such actions are governed by the terms thereof).

12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower in connection with the transactions
contemplated by the Loan Documents (including reasonable attorneys’ fees and
expenses), in each case, except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties,
so long as Bank provides Borrower with written notice of such correction and
allows Borrower at least ten (10) Business Days to object to such correction. In
the event of such objection, such correction shall not be made, except by an
amendment signed by both Bank and Borrower.

12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

12.8 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

 

23



--------------------------------------------------------------------------------

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”), provided that such Bank Entities shall be
bound by the confidentiality provisions set forth in this Section 12.9; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, that any prospective transferee or purchaser shall have
entered into an agreement containing provisions substantially the same as those
in this Section 12.9); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank reasonably considers appropriate in
exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain (other than as a result of its disclosure
by Bank in violation of this Agreement) after disclosure to Bank; or
(ii) disclosed to Bank by a third party on a non-confidential basis, if Bank
does not know that the third party is prohibited from disclosing the
information.

Bank Entities may use confidential information for the development of databases,
reporting purposes, and market analysis so long as such confidential information
is aggregated and anonymized prior to distribution unless otherwise expressly
permitted by Borrower. The provisions of the immediately preceding sentence
shall survive the termination of this Agreement.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable and documented
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which it may be entitled.

12.11 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12 Right of Setoff. Borrower hereby grants to Bank a Lien and a right of
setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

12.13 Captions. The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.14 Construction of Agreement. The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.15 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

12.16 Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to

 

24



--------------------------------------------------------------------------------

it and their respective permitted successors and assigns; (b) relieve or
discharge the obligation or liability of any person not an express party to this
Agreement; or (c) give any person not an express party to this Agreement any
right of subrogation or action against any party to this Agreement.

12.17 Transitional Arrangements. On the Effective Date, this Agreement shall
amend, restate and supersede the Prior Loan Agreement in its entirety, except as
provided in this Section. On the Effective Date, the rights and obligations of
the parties evidenced by the Prior Loan Agreement shall be evidenced by this
Agreement and the other Loan Documents and the grant of security interest in the
Collateral by the Borrower under the Prior Loan Agreement and the other “Loan
Documents” (as defined in the Prior Loan Agreement) shall continue under this
Agreement and the other Loan Documents, and such security interest and any other
rights and obligations which by their express terms survive the termination of
the Loan Documents shall not in any event be terminated, extinguished or
annulled but shall hereafter be governed by this Agreement and the other Loan
Documents. All references to the Prior Loan Agreement in any Loan Document or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Agreement and the provisions hereof as amended, restated, or
otherwise modified from time to time.

13. DEFINITIONS

13.1 Definitions. As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative. As used
in this Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Administrator” is an individual that is named:

(a) as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
Borrower; and

(b) as an Authorized Signer of Borrower in an approval by the Board.

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line with respect to Eligible Accounts.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members. For purposes
of the definition of Eligible Accounts, Affiliate shall include a Specified
Affiliate.

“Agreement” is defined in the preamble hereof.

“Applicable Rate” is a per annum rate equal to (a) the Prime Rate plus three
percent (3.00%) at all times that a Streamline Period is in effect, and (b) the
Prime Rate plus four percent (4.00%), at all other times.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.

 

25



--------------------------------------------------------------------------------

“Availability Amount” is (a) the lesser of (i) the Revolving Line minus the
outstanding principal balance of Non-Formula Advances or (ii) the amount
available under the Borrowing Base minus (b) the outstanding principal balance
of any Advances (including any amounts used for Cash Management Services).

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable and documented attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”) and shall
include, without limitation, Cash Management Services pursuant to Section 2.3.

“Bank Services Agreement” is defined in the definition of Bank Services.

“Board” is Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base” is seventy-five percent (75%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Statement (and as
may subsequently be updated by Bank based upon information received by Bank
including, without limitation, Accounts that are paid and/or billed following
the date of the Borrowing Base Statement); provided, however, that Bank has the
right, upon written notice to Borrower and after Bank consults with Borrower
(provided no notice or consultation shall be required if an Event of Default is
continuing), to decrease the foregoing percentage in its good faith business
judgment to mitigate the impact of events, conditions, contingencies, or risks
which could reasonably be expected to materially adversely affect the Collateral
or its value.

“Borrowing Base Statement” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

 

26



--------------------------------------------------------------------------------

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Collateral Account” is defined in Section 6.3(c).

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; and (b) commercial paper maturing no more than one (1) year after
its creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Cash Management Services” is defined in Section 2.3.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of 50% or more of the ordinary voting
power for the election of directors of Borrower (determined on a fully diluted
basis) other than by the sale of Borrower’s equity securities in a public
offering or to venture capital or private equity investors so long as Borrower
identifies to Bank the venture capital or private equity investors at least
seven (7) Business Days prior to the closing of the transaction and provides to
Bank a description of the material terms of the transaction; or (b) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100.0%) of each class of outstanding capital
stock of each subsidiary of Borrower (other than directors’ qualifying shares or
other similar shares as required by applicable law) free and clear of all Liens
(except Liens created by or permitted under this Agreement).

“Chief Executive Officer” is Borrower’s Chief Executive Officer, who is Thomas
Barton as of the Effective Date.

“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Statement” is that certain statement in the form attached hereto as
Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness for borrowed money,
capital or finance leases, dividend, letter of credit or other obligations of
another Person that would otherwise constitute Indebtedness such as an
obligation, in each case, directly or indirectly guaranteed, endorsed, co made,
discounted or sold with recourse by that Person, or for which that Person is
directly or indirectly liable; (b) any obligations for undrawn letters of credit
for the account of that Person; and (c) all

 

27



--------------------------------------------------------------------------------

obligations from any interest rate, currency or commodity swap agreement,
interest rate cap or collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; but “Contingent Obligation” does not include
endorsements, warranties, or indemnities in the ordinary course of business. The
amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, Non-Formula Advance, amount utilized for Cash
Management Services, any Overadvance, or any other extension of credit by Bank
for Borrower’s benefit under this Agreement.

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

“Default Rate” is defined in Section 2.5(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is the account number ending 392 (last three
digits) maintained by Borrower with Bank (provided, however, if no such account
number is included, then the Designated Deposit Account shall be any deposit
account of Borrower maintained with Bank as chosen by Bank).

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3, that have been, at the option of Bank, confirmed in accordance with
Section 6.3(f) of this Agreement, and are due and owing from Account Debtors
deemed creditworthy by Bank in its good faith discretion. Bank reserves the
right, at any time after the Effective Date, in its good faith discretion in
each instance, to, upon written notice to Borrower and after Bank consults with
Borrower during such time period (provided no notice or consultation shall be
required if an Event of Default is continuing), either (i) adjust

 

28



--------------------------------------------------------------------------------

any of the criteria set forth below and to establish new criteria or (ii) deem
any Accounts owing from a particular Account Debtor or Account Debtors to not
meet the criteria to be Eligible Accounts. Unless Bank otherwise agrees in
writing, Eligible Accounts shall not include:

(a) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, investor or agent, and Accounts that are intercompany Accounts;

(b) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(c) Accounts with credit balances over ninety (90) days from invoice date;

(d) Accounts owing from an Account Debtor if fifty percent (50%) or more of the
Accounts owing from such Account Debtor have not been paid within ninety
(90) days of invoice date;

(e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States unless such Accounts are otherwise
approved by Bank in writing on a case-by-case basis in its sole discretion;
provided, however that the aggregate amount of such Accounts financed hereunder
shall not exceed thirty percent (30%) of all Accounts financed hereunder at any
time;

(f) Accounts billed from and/or payable to Borrower outside of the United States
unless otherwise approved by Bank in writing on a case-by-case basis in its sole
discretion;

(g) Accounts in which Bank does not have a first priority, perfected security
interest under all applicable laws;

(h) Accounts billed and/or payable in a Currency other than Dollars;

(i) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);

(j) Accounts with or in respect of accruals for marketing allowances, incentive
rebates, price protection, cooperative advertising and other similar marketing
credits, unless otherwise approved by Bank in writing;

(k) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof subject to the
Federal Assignment of Claims Act of 1940 unless Borrower has assigned its
payment rights to Bank and the assignment has been acknowledged under the
Federal Assignment of Claims Act of 1940, as amended;

(l) Accounts with customer deposits and/or with respect to which Borrower has
received an upfront payment, to the extent of such customer deposit and/or
upfront payment;

(m) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(n) Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings) other than prepaid support and maintenance agreements with
termination dates twelve (12) months or less from the date of the invoice;

(o) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

 

29



--------------------------------------------------------------------------------

(p) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(q) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;

(r) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);

(s) Accounts for which the Account Debtor has not been invoiced;

(t) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(u) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days (including Accounts with a due date that is more than
ninety (90) days from invoice date);

(v) Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor;

(w) Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(x) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(y) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25%) or more of all Accounts for the amounts that
exceed that percentage, unless Bank approves in writing; and

(z) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means (i) taxes imposed on or with respect to Bank’s overall
net or gross income or gross receipts, or franchise taxes imposed in lieu of the
foregoing, by any jurisdiction in which Bank is resident, has a branch or
otherwise has any other former or present connection (other than any connection
solely attributable to this Agreement), (ii) branch profits taxes, (iii) any
withholding taxes imposed on Bank with respect to the payments it is entitled to
receive hereunder pursuant to laws in effect on the date it becomes a party to
this Agreement, (iv) any taxes attributable to Bank’s failure to comply with
Section 2.8, and (v) any U.S. federal withholding taxes imposed under FATCA. For
purposes of this definition, “Bank” shall include any successor, assign, or
participant of or in Bank’s beneficial interest in any Credit Extensions or the
right to make Credit Extensions hereunder.

 

30



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to, or official
interpretations implementing such, intergovernmental agreements.

“Financial Statement Repository” is each of (a) C4344e@svb.com or such other
means of collecting information approved and designated by Bank after providing
notice thereof to Borrower from time to time and (b) Bank’s online banking
platform as described in Section 6.12.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any Person providing a Guaranty in favor of Bank.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations with respect to clauses (a) through (c) above.

 

31



--------------------------------------------------------------------------------

“Indemnified Person” is defined in Section 12.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:

(a) its Copyrights, Trademarks and Patents;

(b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;

(c) any and all source or object code;

(d) any and all design rights which may be available to such Person;

(e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f) all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Investor Subordination Agreement” is that certain Subordination Agreement by
and among Bank and the creditors listed on the signature pages thereto, dated as
of May 4, 2017, as amended.

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of December 10, 2014, together with
the Addendum thereto, dated May 13, 2016, as the same may be amended, modified,
supplemented or restated.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Liquidity” means (a) all of Borrower’s deposits, unrestricted cash and
short-term investments all held at or through Bank, plus (b) all of Borrower’s
deposits, unrestricted cash and short-term investments held in an account
subject to a Control Agreement in favor of Bank, plus (c) the Availability
Amount.

“Liquidity Event” means the earlier of (a) the closing of a sale of Borrower’s
stock or other merger with or into any other Person, in which Borrower’s
shareholders immediately after such event hold less than fifty-one percent (51%)
of the fully diluted voting share capital of the surviving Person, or (b) any
sale of all, or substantially all, of Borrower’s assets.

 

32



--------------------------------------------------------------------------------

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrant, the IP Agreement, the TriplePoint Subordination Agreement, the Investor
Subordination Agreement, any Bank Services Agreement, any other subordination
agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement by Borrower and/or any
Guarantor with or for the benefit of Bank, all as amended, restated, or
otherwise modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral
taken as a whole; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower and its Subsidiaries as a whole;
or (c) a material impairment of the prospect of repayment of any portion of the
Obligations.

“Monthly Financial Statements” is defined in Section 6.2(b).

“Net Cash” is the sum of (a) all of Borrower’s deposits, unrestricted cash and
short-term investments all held at or through Bank less (b) outstanding
Obligations.

“Net Cash Threshold Amount” means Ten Million Dollars ($10,000,000).

“Non-Formula Advance” means an advance (or advances) under the Non-Formula Loan.

“Non-Formula Amount” is Five Million Dollars ($5,000,000).

“Non-Formula Applicable Rate” is a per annum rate equal to the Prime Rate plus
four and one half of one percent (4.50%).

“Non-Formula Loan” is defined in Section 2.2(b).

“Non-Formula Loan Eligible” means at such times that Borrower’s Net Cash is
equal to or greater than the Net Cash Threshold Amount; provided, however, that
Borrower shall not be Non-Formula Loan Eligible during the existence of an Event
of Default. At any time that Borrower’s Net Cash is less than the Net Cash
Threshold Amount, Borrower will not be Non-Formula Loan Eligible until such time
as Bank confirms that (a) Borrower’s Net Cash is equal to or greater than the
Net Cash Threshold Amount as of such date and (b) Borrower’s Net Cash was equal
to or greater than the Net Cash Threshold Amount at all times during the
immediately preceding calendar month.

“Non-Formula Loan Maturity Date” means May 3, 2018.

“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Termination Fee, and other amounts Borrower
owes Bank now or later, whether under this Agreement, the other Loan Documents
(other than the Warrant), or otherwise, including, without limitation, all
obligations relating to Bank Services and interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents (other than the
Warrant).

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Overadvance” is defined in Section 2.4.

 

33



--------------------------------------------------------------------------------

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment Date” is the last calendar day of each month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents (including, without limitation, Indebtedness arising in connection
with any Bank Services);

(b) Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(g) the TriplePoint Indebtedness provided that the aggregate principal amount
outstanding does not exceed Seventy Million Dollars ($70,000,000);

(h) Indebtedness that constitutes a Permitted Investment;

(i) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, and similar obligations, in each case provided in the ordinary
course of business and to the extent the aggregate amount thereof does not
exceed One Hundred Thousand Dollars ($100,000);

(j) customer deposits and advance payments received in the ordinary course of
business;

(k) other Indebtedness in an aggregate amount not to exceed Two Hundred Fifty
Thousand Dollars ($250,000) outstanding at any time; and

(l) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;

(b) Investments consisting of Cash Equivalents and any Investments permitted by
Borrower’s investment policy, as amended from time to time, provided that such
investment policy (and any such amendment thereto) has been approved in writing
by Bank;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

 

34



--------------------------------------------------------------------------------

(d) Investments consisting of deposit accounts (but only to the extent that
Borrower is permitted to maintain such accounts pursuant to Section 6.8 of this
Agreement) in which Bank has a first priority perfected security interest to the
extent required by Section 6.8;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) Investments (i) by Borrower in Subsidiaries (other than Secured Guarantors)
not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate in
any fiscal year, (ii) Borrower, Secured Guarantors or any other Subsidiary in
any Borrower or Secured Guarantor, and (iii) by Subsidiaries which are not a
Borrower or Secured Guarantor in other Subsidiaries which are not a Borrower or
Secured Guarantor;

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board;

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary;

(j) Investments consisting of the ownership of equity interests in Subsidiaries;
and

(k) other Investments not otherwise permitted by Section 7.7 not exceeding Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate outstanding at any
time.

“Permitted Liens” are:

(a) Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement or the other Loan Documents
(including, without limitation, Liens arising in connection with any Bank
Services);

(b) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code, as amended, and the Treasury Regulations adopted thereunder;

(c) Liens securing capital leases and purchase money Liens (i) on Equipment
acquired or held by Borrower incurred for financing the acquisition of the
Equipment securing no more than Two Hundred Fifty Thousand Dollars ($250,000) in
the aggregate amount outstanding, or (ii) existing on Equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
Equipment;

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

35



--------------------------------------------------------------------------------

(f) Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;

(h) (i) non-exclusive license of Intellectual Property granted to third parties
in the ordinary course of business; (ii) licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside the United State, and
(iii) intercompany licenses of Intellectual Property in the ordinary course of
business

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts and (ii) such accounts
are permitted to be maintained pursuant to Section 6.8 of this Agreement;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(l) Liens representing the interest or title of a lessor, licensor, sublicensor
or sublessor, provided such lease, sublease, license or sublicense is permitted
hereunder;

(m) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business to
the extent the aggregate thereof does not exceed One Hundred Thousand Dollars
($100,000);

(n) purported Liens evidenced by the filing of a precautionary UCC-1 financing
statement relating solely to operating leases of equipment;

(o) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Borrower or any Subsidiary; and

(p) Liens in favor of TriplePoint securing the TriplePoint Indebtedness
permitted under clause (g) of the definition of “Permitted Indebtedness” and
subject to the TriplePoint Subordination Agreement.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced

 

36



--------------------------------------------------------------------------------

Prime Rate not being intended to be the lowest rate of interest charged by Bank
in connection with extensions of credit to debtors); provided that, in the event
such rate of interest is less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means, as of any date of determination, upon written notice to
Borrower, such amounts as Bank may from time to time establish and revise in its
good faith business judgment, reducing the amount of Advances, Non-Formula
Advances and other financial accommodations which would otherwise be available
to Borrower (a) to reflect events, conditions, contingencies or risks which, as
determined by Bank in its good faith business judgment, do or could reasonably
be expected to materially adversely affect (i) the Collateral or any other
property which is security for the Obligations or its value (including without
limitation any increase in delinquencies of Accounts), (ii) the assets, business
or prospects of Borrower, or (iii) the security interests and other rights of
Bank in the Collateral (including the enforceability, perfection and priority
thereof); or (b) to reflect Bank’s reasonable belief that any collateral report
or financial information furnished by or on behalf of Borrower or any Guarantor
to Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines in its
good faith business judgment constitutes an Event of Default or may, with notice
or passage of time or both, constitute an Event of Default.

“Responsible Officer” is any of the Chief Executive Officer, President, and
Chief Financial Officer of Borrower.

“Restricted License” is any material license (excluding any “shrink wrap” or
other licenses that are generally commercially available) with respect to which
Borrower is the licensee and (a) that prohibits or otherwise restricts Borrower
from granting a security interest in Borrower’s interest in such license or
agreement or any other property in favor of Bank, or (b) for which a default
under or termination of could reasonably be expected to interfere in any
material respect with Bank’s right to sell any Collateral.

“Revolving Line” is an aggregate principal amount equal to Twelve Million Five
Hundred Thousand Dollars ($12,500,000).

“Revolving Line Maturity Date” is May 2, 2019.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Secured Guarantor” is any Guarantor who has (a) executed and delivered to Bank
a security agreement in form and substance satisfactory to Bank pursuant to
which such Guarantor has granted Bank a first priority perfected Lien in the
types of assets substantially similar to the Collateral to secure the
Obligations, free and clear of all Liens other than Permitted Liens;
(b) delivered to Bank such appropriate Control Agreements in form and substance
reasonably satisfactory to Bank if and to the extent required under Section 6.8;
and (c) provided to Bank all other documentation in form and substance
satisfactory to Bank which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above and
which Bank has reasonably requested.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Specified Affiliate” is any Person (a) more than ten percent (10.0%) of whose
aggregate issued and outstanding equity or ownership securities or interests,
voting, non-voting or both, are owned or held directly or

 

37



--------------------------------------------------------------------------------

indirectly, beneficially or of record, by Borrower, and/or (ii) whose equity or
ownership securities or interests representing more than ten percent (10.0%) of
such Person’s total outstanding combined voting power are owned or held directly
or indirectly, beneficially or of record, by Borrower.

“Streamline Balance” is defined in the definition of Streamline Period.

“Streamline Period” is, on and after the Effective Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the first
day of the month following the day that Borrower provides to Bank a written
report that Borrower has, for each consecutive day in the immediately preceding
month Net Cash, as determined by Bank in its discretion, in an amount at all
times equal to or greater than Ten Million Dollars ($10,000,000) (the
“Streamline Balance”); and (b) terminating on the earlier to occur of (i) the
occurrence of an Event of Default, and (ii) the first day thereafter in which
Borrower fails to maintain the Streamline Balance, as determined by Bank in its
reasonable discretion. Upon the termination of a Streamline Period, Borrower
must maintain the Streamline Balance each consecutive day for one (1) fiscal
quarter as determined by Bank in its discretion, prior to entering into a
subsequent Streamline Period. Borrower shall give Bank prior written notice of
Borrower’s election to enter into any such Streamline Period, and each such
Streamline Period shall commence on the first day of the month following the
date Bank determines, in its reasonable discretion, that the Streamline Balance
has been achieved.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Success Fee” is defined in Section 2.6(c).

“Success Fee Amount” is the product of (i) the total gross consideration (cash
and non-cash) of a Liquidity Event received by Borrower and its stockholders
multiplied by (ii) the corresponding success fee percentage in accordance with
the following matrix:

 

Total Gross Consideration

   Success Fee Percentage  

Up to $225,000,000

     .00 % 

$225,000,001 to $500,000,000

     .25 % 

$500,000,001 to $750,000,000

     .375 % 

In excess of $750,000,000

     .50 % 

“Tax” and “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

 

38



--------------------------------------------------------------------------------

“TriplePoint” means TriplePoint Capital LLC, a Delaware limited liability
company.

“TriplePoint Indebtedness” is Indebtedness in the principal amount not to exceed
Seventy Million Dollars ($70,000,000) under the TriplePoint Loan Documents.

“TriplePoint Loan Documents” means that certain Plain English Growth Capital
Loan and Security Agreement dated as of February 6, 2015 between Borrower and
TriplePoint, and any other agreement, document, promissory note, financing
statement, or instrument executed by Borrower in favor of TriplePoint pursuant
to or in connection with the TriplePoint Indebtedness, as the same may from time
to time be amended, modified, supplemented, extended, renewed, restated or
replaced.

“TriplePoint Subordination Agreement” is that certain Subordination Agreement by
and between Bank and TriplePoint dated as of February 6, 2015.

“Warrant” is that certain Warrant to Purchase Common Stock dated May 14, 2013
executed by Borrower in favor of Bank, as amended, modified or restated from
time to time.

[Signature page follows.]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: TINTRI, INC. By  

/s/ Tom Barton

Name:   Tom Barton Title:   Chief Executive Officer BANK:   SILICON VALLEY BANK
By  

/s/ Matthew Wright

Name:   Matthew Wright Title:   Managing Director

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A - COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, certificates of deposit, fixtures, letters
of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any (a) with
respect to equity interests in Foreign Subsidiaries, more than sixty-five
percent (65.0%) of the presently issued and outstanding and hereafter arising
issued and outstanding shares of capital stock (or equivalent) of any Foreign
Subsidiary owned by Borrower which shares entitle the holder thereof to vote for
directors or any other matter, or (b) any rights or interest in any lease,
license, or license agreement covering real or personal property of Borrower if
under the terms of such lease, license, or license agreement, or applicable law
with respect thereto, the grant of a security interest or lien therein is
prohibited under the terms thereof without the consent of licensor or lessor,
and such prohibition or restriction has not been waived or the consent of the
other party to such lease, license, or license agreement has not been obtained
(provided, that the foregoing exclusions of this clause (b) shall in no way be
construed (x) to apply to the extent that any described prohibition or
restriction is ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the
Code or other applicable law, or (y) to apply to the extent that any consent or
waiver has been obtained that would permit Bank’s security interest or lien to
attach notwithstanding the prohibition or restriction on the pledge of such
lease, license, or license).

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE STATEMENT

 

TO:    SILICON VALLEY BANK    Date:                                     FROM:   
TINTRI, INC.   

Under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrower and Bank (the “Agreement”), Borrower is in complete
compliance for the period ending                      with all required
covenants except as noted below. Attached are the required documents evidencing
such compliance, setting forth calculations prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes (and except with respect to unaudited
financials for the absence of footnotes and subject to year-end adjustments).
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

  

Required

  

Complies

Monthly financial statements with Compliance Statement

  

Monthly within 30 days

  

Yes    No

Annual financial statements (CPA Audited)

  

FYE within 180 days

  

Yes    No

A/R & A/P Agings

  

Monthly within 30 days

  

Yes    No

Deferred Revenue report (if applicable)

  

Monthly within 30 days

  

Yes    No

Accrued sales rebate schedule

  

Monthly within 30 days

  

Yes    No

Detailed accrued accounts payable schedule

  

Monthly within 30 days

  

Yes    No

Borrowing Base Statement (if Advances or Non-Formula Advances are outstanding)

  

Monthly within 30 days during

Streamline Period; Weekly if Streamline

Period not in effect

  

Yes    No

Board approved projections

  

30 days of Board approval

  

Yes    No

 

Performance Pricing

Net Cash

  

Applicable Rate

  

Applies

  

Streamline Period

Net Cash ³ $10,000,000

  

WSJ Prime + 3.00%

  

Yes    No

  

Yes

Net Cash < $10,000,000*

  

WSJ Prime + 4.00%

  

Yes    No

  

No

 

Non-Formula Loans

Net Cash

  

Non-Formula
Applicable Rate

  

Applies

  

Non-Formula Loan
Eligible

Net Cash ³ $10,000,000

  

WSJ Prime + 4.50%

  

Yes    No

  

Yes

Net Cash < $10,000,000

  

WSJ Prime + 4.50%

  

Yes    No

  

No

 

Financial Covenants

   Required      Actual     

Compliance

Maintain at least, as indicated:

        

Minimum Liquidity (monthly)

        

Prior to July 31, 2018

   $ 15,000,000      $                   Yes    No

On July 31, 2018 and thereafter

   $ 10,000,000      $                   Yes    No

 

B-1



--------------------------------------------------------------------------------

Minimum Revenue (quarterly)

        

April 30, 2018

   $ 20,498,600      $                     Yes    No  

July 31, 2018

   $ 23,436,200      $                     Yes    No  

October 31, 2018

   $ 26,288,800      $                     Yes    No  

January 31, 2019

   $ 29,437,200      $                     Yes    No  

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Compliance
Statement.

The following are the exceptions with respect to the statements above: (If no
exceptions exist, state “No exceptions to note.”)

 

B-2



--------------------------------------------------------------------------------

Schedule 1 to Compliance Statement

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. Minimum Liquidity (Section 6.9(a)) (commencing with month ending March 31,
2018)

Required:

 

Period

   Minimum Liquidity  

Prior to July 31, 2018

   $ 15,000,000  

On July 31, 2018 and thereafter

   $ 10,000,000  

Actual:

 

A.    Aggregate value of the unrestricted cash and cash equivalents of Borrower
at Bank    $         B.    Availability Amount    $         C.    Liquidity (the
sum of line A and line B)    $        

Is the value of line C not less than the required amount at the required time?

            No, not in compliance                                          
                                                 Yes, in compliance

 

II. Minimum Revenue (Section 6.9(b))

Required:

 

Financial Quarter Ending

   Minimum Revenue  

April 30, 2018

   $ 20,498,600  

July 31, 2018

   $ 23,436,200  

October 31, 2018

   $ 26,288,800  

January 31, 2019

   $ 29,437,200  

Actual:

 

A.    Revenue for fiscal quarter    $        

Is the value of line A at least the required amount at the required time?

                No, not in compliance                                        
                                                  Yes, in compliance

 

Schedule 1-1